                         UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


 BRANDON M. GROSS,                             )
                                               )
                      Plaintiff                )
                                               )
 V.                                            )      2:17-CV-00297-LEW
                                               )
 SCOTT R. LANDRY, et al.                       )
                                               )
                      Defendants               )


                ORDER AFFIRMING RECOMMENDED DECISION
                       OF THE MAGISTRATE JUDGE


       On March 19, 2019, the United States Magistrate Judge filed with the court, with

copies to the parties, his Recommended Decision on Defendants’ Motion for Summary

Judgment. The time within which to file objections expired on April 3, 2019, and no

objections have been filed. The Magistrate Judge notified the parties that failure to object

would waive their right to de novo review and appeal.

       It is therefore ORDERED that the Recommended Decision of the Magistrate Judge

is hereby AFFIRMED and ADOPTED. Summary Judgment is granted to the remaining

Defendants, Correct Care Solutions, LLC, Dr. Robert Clinton, Hope Freeman, Cindy

McDonough, and Wendy Riebe, on all outstanding claims.

       SO ORDERED.

       Dated this 19th day of April , 2019.

                                                   /s/ Lance E. Walker
                                                   U.S. DISTRICT JUDGE
